Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 21-27, 29-33 and 35-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
21. A method for optimizing transaction authorization conversion rates, comprising:
receiving, at an acquirer processor, a payment transaction from a merchant
device; and
modifying one or more parameters of the payment transaction according to
authorization success factors generated from a database of payment transaction
processing results.
The claims reflect certain methods of organizing human activity, fundamental economic principles of mitigating risk since the claims recite a process for mitigating the risk that a transaction will not be processed.
 	This judicial exception is not integrated into a practical application because the risk mitigation. The acquirer processor and the merchant device are the additional elements which are applied to the abstract idea and are claimed in a general fashion such that they do not represent particular machines and qualify the claim as eligible.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements network such as the internet. Transmission of data over a network is well-understood, routine and conventional per Symantec. 
	Claims 29 and 35 add a CRM storing instructions and a system comprising a CRM, instructions and a processor to execute the method recited in claim 21 and are therefore similarly rejected.
	The dependent claims, as a whole and in combination, merely narrow the abstract idea. Together, the claims recite an abstract idea implemented by computer.	

Claim Rejections - 35 USC § 112
 	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28, 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “wherein the modifying…comprises providing…”
It is unclear modifying may comprise providing. Modifying is interpreted as changing, amending, adjusting since the subject of modifying is “the parameters”. “The parameters” are taken to be characteristics or elements of the transaction or authorization request that already exist. To modify them would mean that they can be deleted or amended, or the like. “providing” is interpreted as adding something that was not already there and therefore, since the parameters are already there, adding another parameter is not a modification of the parameters but of the transaction/authorization request itself.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-24, 27, 29, 30, 33, 35, 36 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viidu.
Viidu discloses:
21. A method for optimizing transaction authorization conversion rates, comprising:    
 	receiving, at an acquirer processor, a payment transaction from a merchant device (Col. 3, ll 55-57, As described herein, the transaction processing system may receive a transaction request from a user computing device and may make one or more attempts to convert the transaction request by providing the transaction request to one or more financial systems (for example, banks, acquirers, payment processors, or the like.) ; and 
 	modifying one or more parameters of the payment transaction (Col. 22 ll 29-44, request. In some additional ( or alternative) embodiments, the transaction processing service 116 may determine one or more alternative characteristics of the transaction request and may utilize those alternative characteristics to identify an alternative set of transaction routes that may be associated with a higher 35 likelihood of successfully converting the transaction request. By way of an example…modifying the transaction request to use a different payment instrument )may improve the likelihood of successful conversion.) according to authorization success factors generated from a database of payment transaction processing results (Col. 10, ll 44-52, In some embodiments, the transaction processing service 116 may utilize the transaction processing model to select a set of routes associated with a highest likelihood (or highest likelihoods) of successfully converting the received transaction request. For example, the transaction processing service 116 may identify one or more transaction routes that historically been used to successfully convert transaction requests that are similar to or the same as the received transaction request.).  

Claims 29 and 35 are similarly rejected. Viidu discloses a system including a computer-readable medium and processing unit to facilitate the methods in Fig. 6.

22. The method of claim 21, further comprising: 
 	submitting the modified payment transaction to a financial institution for processing (Col. 3, ll 58-60, providing the transaction request to one or more financial systems (for example, banks, acquirers, payment processors, or the like).;
 	receiving a payment transaction authorization result for the submitted modified payment transaction (Col. 23, ll 20-26, the transaction processing service 116 may continue attempting to process the transaction request using one or more transaction routes of the set of transaction routes until a processing attempt is successful or until each transaction route in the set has been tried.).; and 
 	adding the received payment transaction authorization result and the parameters of the modified payment transaction to the database of payment transaction processing results (Col. 23, ll 31-42, At block 418, the transaction processing service 116 may
store the transaction results of the one or more attempts to process the transaction request. In some embodiments, the transaction processing service 116 may provide information regarding the transaction results, the set of transaction routes, and the set of characteristics of the transaction request to the transaction processing model generation service 110. In response, the transaction processing model generation service 110 may update the transaction processing model, as further described (for example, with reference to FIG. 5).

23.  The method of claim 21, wherein the modifying one or more parameters of the payment transaction further comprises: 
 	comparing the one or more parameters of the payment transaction to the generated authorization success factors (Col. 10, ll the transaction processing service 116 may apply the generated model to a transaction request that is
received from a user computing device in order to determine a set of transaction routes that may be used to process the received transaction request. In some embodiments, the transaction processing service 116 may utilize the transaction
processing model to select a set of routes associated with a highest likelihood (or highest likelihoods) of successfully converting the received transaction request. For example, the transaction processing service 116 may identify one or more transaction routes that historically been used to successfully convert transaction requests that are similar to or the same as the received transaction request.); and 
 	modifying the one or more parameters of the payment transaction where the generated authorization success factors indicate a greater likelihood of authorization of the payment transaction (Col. 22 ll 29-44, request. In some additional ( or alternative) embodiments, the transaction processing service 116 may determine one or more alternative characteristics of the transaction request and may utilize those alternative characteristics to identify an alternative set of transaction routes that may be associated with a higher 35 likelihood of successfully converting the transaction request. By way of an example…modifying the transaction request to use a different payment instrument )may improve the likelihood of successful conversion.).  

24.  The method of claim 21, wherein the payment transaction parameters comprise one or more of a billing address, a card verification value (CW), a payment processing network, a payment vehicle expiration date, a payment vehicle issuer token, and a merchant classification code (MCC) (Col. 3, ll 60-65, A transaction request may be associated with various characteristics indirectly related to the underlying transaction or directly related to the transaction request. These characteristics may include, but are not limited to: a transaction type, an intended acquirer, a payment processor or gateway.).  

Claims 30 and 36 are similarly rejected.

27.  The method of claim 24, wherein: 
 	a plurality of payment networks are available for submitting the modified payment transaction for processing, and the authorization success factors indicate a likelihood of authorization of the payment transaction associated with each payment network among the plurality of payment networks (Col. 12, ll 40-52, the transaction processing service 116 may apply the generated model to a transaction request that is
received from a user computing device in order to determine a set of transaction routes that may be used to process the received transaction request. In some embodiments, the transaction processing service 116 may utilize the transaction
processing model to select a set of routes associated with a highest likelihood (or highest likelihoods) of successfully converting the received transaction request. For example, the transaction processing service 116 may identify one or more transaction routes that historically been used to successfully convert transaction requests that are similar to or the same as the received transaction request.).  

Claims 33 and 39 are similarly rejected.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694